493 S.W.2d 801 (1973)
John ARNOLD, Appellant,
v.
STATE.
Brent STEIN, Appellant,
v.
The STATE of Texas, Appellee.
Nos. 46869, 46870.
Court of Criminal Appeals of Texas.
May 1, 1973.
No attorney on appeal for appellants.
Jim D. Vollers, State's Atty., and Robert A. Huttash, Asst. State's Atty., Austin, for the State.

OPINION
ODOM, Judge.
These attempted appeals are from orders of the Judge of Criminal District Court No. 5 of Dallas County, adjudging appellants in contempt of court; punishment set at 6 months in jail in each case.
In this state there is no right to an appeal from an order of contempt. The only remedy to review such an order is by writ of habeas corpus, when relator is in custody. Gardner v. State, 171 Tex. Crim. 521, 352 S.W.2d 129.
These appeals are accordingly dismissed.